Title: Enclosure: Luís Pinto de Sousa Coutinho to Edward Church, 22 October 1793
From: Pinto de Sousa Coutinho, Luis, Chevalier de
To: Church, Edward

Translation of a Note from Louis Pinto de Souza Secretary of foreign affairs at Lisbon to Edward Church Consul for the US. 

Palace of Queluz 22. Octob. 1793.

In answer to the letter you addressed to me of yesterday’s date on the protection and convoy which you sollicit in favor of the vessels of the US. of America which have to sail to their destinations, in danger from the Cruizers of Algiers, I am ordered to inform you that her most faithful majesty, desirous of manifesting to the said states whatsoever may benefit their navigation or commerce as far as may be compatible with her own supreme justice, is very ready to give her royal orders that the vessels of the said states shall enjoy in their passage the same protection which she has ordered to be extended to the vessels of the Hanseatic towns until the conclusion of the ratification of the truce adjusted between her M. F. Majesty and the regency of Algiers: provided nevertheless that the vessels of the US. which shall desire to shelter themselves under the protection of the said convoys, shall unite and assemble in sufficient number to merit to be convoyed; as this measure cannot be practised in favor of a few, for clear reasons which manifest themselves. I am with the greatest esteem Sir your servant

Luiz Pinto de Souza

